
QuickLinks -- Click here to rapidly navigate through this document

AMENDED AND RESTATED

STANDSTILL AND STOCK RESTRICTION AGREEMENT

by and among

COMMERCE ONE, INC.,

NEW COMMERCE ONE HOLDING, INC.

and

SAP AG

JUNE 28, 2001

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS   1
ARTICLE II STANDSTILL OBLIGATIONS AND TRANSFER RESTRICTIONS
 
6  
2.1
 
The Purchaser's Standstill Obligations
 
6   2.2   The Purchaser's Transfer Restrictions   7   2.3   Company Notice to
Purchaser   10
ARTICLE III VOTING OBLIGATIONS
 
10  
3.1
 
The Purchaser's Voting Obligations
 
10
ARTICLE IV MISCELLANEOUS
 
10  
4.1
 
Governing Law; Jurisdiction and Venue
 
10   4.2   Survival   11   4.3   Assignment   11   4.4   Third Party
Beneficiaries   11   4.5   Entire Agreement; Amendment   11   4.6   Notices, etc
  12   4.7   Delays or Omissions   12   4.8   Expenses   12   4.9   Specific
Performance   12   4.10   Stop Transfer Orders; Legends   12   4.11   Further
Assurances   12   4.12   Facsimile; Counterparts   12   4.13   Severability   12
  4.14   Interpretation   12   4.15   Attorneys' Fees   13

i

--------------------------------------------------------------------------------



EXECUTION COPY

AMENDED AND RESTATED STANDSTILL AND STOCK RESTRICTION AGREEMENT


    This Amended and Restated Standstill and Stock Restriction Agreement
(hereinafter the "Agreement") is made as of June 28, 2001 by and between
Commerce One, Inc., a Delaware corporation (the "Company"), New Commerce One
Holding, Inc., a Delaware corporation ("New Commerce One Holding") and SAP
Aktiengesellschaft, a stock corporation incorporated under the laws of the
Federal Republic of Germany (the "Purchaser").

    WHEREAS, subject to the terms and conditions of the Share Purchase Agreement
by and between the Company and SAP AG dated June 14, 2000 (the "Prior Share
Purchase Agreement) the Company sold shares of its common stock to the
Purchaser.

    WHEREAS, in connection with the Prior Share Purchase Agreement, the Company
and the Purchaser entered into, and are a party to, that certain Standstill and
Stock Restriction Agreement dated as of June 14, 2000 (the "Prior Standstill and
Stock Restriction Agreement").

    WHEREAS, subject to the terms and conditions of the Share Purchase
Agreement, of even date herewith, by and between the Company and the Purchaser
(the "Share Purchase Agreement"), the Company has agreed to sell additional
shares of its common stock to the Purchaser.

    WHEREAS, as a condition precedent to the Company entering into the Purchase
Agreement and completing the purchase contemplated therein, simultaneously with
entering into the Share Purchase Agreement, the parties have agreed to amend and
restate in its entirety the Prior Standstill and Stock Restriction Agreement;

    WHEREAS, New Commerce One Holding will assume all of the rights and
obligations of Commerce One hereunder upon the consummation of the
reorganization of Commerce One into a holding company structure with New
Commerce One Holding as the publicly-traded holding company; and

    NOW THEREFORE, in consideration of the covenants and promises set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree, effective
upon the Closing (as defined in the Share Purchase Agreement) the Prior
Standstill and Stock Restriction Agreement is hereby amended and restated in its
entirety as set forth herein.


ARTICLE I
DEFINITIONS


    For the purpose of this Agreement, the following terms shall have the
meanings specified with respect thereto below:

    "Affiliate" shall have the meaning set forth in Rule 12b-2 of the rules and
regulations promulgated under the Exchange Act; provided, however, that for
purposes of this Agreement, the Purchaser and its Affiliates, on the one hand,
and the Company and its Affiliates, on the other, shall not be deemed to be
"Affiliates" of one another.

    "Beneficially Own," "Beneficially Owned," or "Beneficial Ownership" shall
have the meaning set forth in Rule 13d-3 of the rules and regulations
promulgated under the Exchange Act.

    "Board Approval" shall mean the affirmative vote of a majority of the
Disinterested Directors of the Company or a unanimous written consent of the
Board of Directors of the Company duly obtained in accordance with the
applicable provisions of the Company's certificate of incorporation, bylaws and
applicable law.

    "Change in Control of the Company" shall mean any of the following: (i) a
merger, consolidation or other business combination or transaction to which the
Company is a party if the stockholders of the

1

--------------------------------------------------------------------------------

Company immediately prior to the effective date of such merger, consolidation or
other business combination or transaction, as a result of such share ownership,
have Beneficial Ownership of voting securities representing less than 50% of the
Total Current Voting Power of the surviving entity following such merger,
consolidation or other business combination or transaction; (ii) an acquisition
by any person, entity or 13D Group of direct or indirect Beneficial Ownership of
Voting Stock of the Company resulting in such person, entity or 13D Group having
direct or indirect Beneficial Ownership of 50% or more of the Total Current
Voting Power of the Company; (iii) an acquisition by any Competitor of direct or
indirect Beneficial Ownership of Voting Stock of the Company resulting in such
Competitor having director indirect Beneficial Ownership of 15% or more of the
Total Current Voting Power of the Company; (iv) a sale of all or substantially
all of the assets of the Company; (v) a liquidation or dissolution of the
Company; (vi) the institution of any proceeding by or against the Company under
the provisions of any insolvency or bankruptcy law which is not dismissed within
ninety (90) days, the appointment of a receiver of a material portion of the
assets or property of the Company, or the issuance of an order for an execution
on a material portion of the property of the Company pursuant to a judgment
which is not dismissed within ninety (90) days; or (vii) during any period of
two consecutive years, individuals who at the beginning of such period
constituted the Board of Directors of the Company (together with any new
directors whose election by such Board of Directors or whose nomination for
election by the stockholders of the Company was approved by a vote of a majority
of the directors of the Company then still in office who were either directors
at the beginning of such period or whose election or nomination for election was
previously so approved, other than a director designated by a person who has
entered into an agreement with the Company to effect a transaction described in
the preceding clauses) cease for any reason to constitute a majority of the
Board of Directors of the Company then in office.

    "Company Common Stock" shall mean shares of the Common Stock of the Company.

    "Company Competitor" shall mean (i) Ariba Inc., BEA Systems, Inc., Clarus
Corporation, Oracle Corporation, International Business Machines corporation, i2
Technologies, Inc., Manugistics Group, Inc., Microsoft Corporation,
Peoplesoft, Inc., SeeBeyond Technology Corporation, Siebel Systems, Inc.,
VerticalNet, Inc. and WebMethods, Inc. and their successors, (ii) any person in
which any of the persons set forth in clause (i) own more than twenty percent
(20%) of the Total Current Voting Power of such person or (iii) any person with
which any of the persons set forth in clause (a) have a strategic alliance or
similar agreement that provides for the joint offering of a solution that
substantially competes with a solution offered by the Company.

    "Competitor" shall mean (i) Oracle Corporation, International Business
Machines Corporation, i2 Technologies, Inc., J.D. Edwards & Company, Manugistics
Group, Inc., Peoplesoft, Inc., Baan Company, N.V., Siebel Systems, Inc. and
Ariba Inc. and their successors, (ii) any person in which any of the persons set
forth in clause (i) own more than twenty percent (20%) of the Total Current
Voting Power of such person or (iii) any person with which any of the persons
set forth in clause (i) have a strategic alliance or similar agreement that
provides for the joint offering of a solution that substantially competes with a
solution offered by SAPMarkets, Inc. or its Affiliates.

    "Competitor Offer" shall mean (i) a bona fide public tender offer subject to
the provisions of Regulation 14D of the rules and regulations promulgated under
the Exchange Act made by a Competitor when first commenced within the meaning of
Rule 14d-2(a) of the rules and regulations promulgated under the Exchange Act,
by a person or 13D Group (which is not made by and does not include the
Purchaser or any Affiliate of the Purchaser) to purchase or exchange for cash or
other consideration any Voting Stock and which consists of an offer that, if
consummated, would result in the Competitor having Beneficial Ownership of
Voting Stock of the Company representing more than 15% of the Total Current
Voting Power of the Company or (ii) the execution of a definitive agreement
between the Company and a Competitor that provides for the Competitor acquiring
Beneficial

2

--------------------------------------------------------------------------------

Ownership of Voting Stock of the Company, which if consummated, would result in
the Competitor Beneficially Owning more than 15% of the Total Current Voting
Power of the Company.

    "Confidentiality Agreement" shall mean the Confidentiality Agreement among
the Purchaser, the Company and New Commerce One Holding attached as Exhibit A to
the Investor Rights Agreement among the Company, New Commerce One Holding and
the Purchaser.

    "Control" or "Controlled by" shall have the meaning set forth in Rule 12b-2
of the rules and regulations promulgated under the Exchange Act.

    "Disinterested Director" means a member of the Board of Directors of the
Company who is not (i) an employee or consultant of Purchaser or any of its
Affiliates; (ii) a member of the Board of Directors of Purchaser or any of its
Affiliates; or (iii) the holder of more than three percent (3%) of the voting
stock of Purchaser or any of its Affiliates.

    "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.

    "Fair Market Value" means, as of any date of determination, (i) in the case
of equity securities, the simple average of (x) the simple average of the
closing price per share of common stock of the Company on the Nasdaq Stock
Market (or such other market or exchange on which such common stock is listed or
quoted) for the twenty (20) days preceding such date of determination and
(y) the weighted average of the closing price per share of common stock of the
Company on the Nasdaq Stock Market (or such other market or exchange on which
such common stock is listed or quoted) for the twenty (20) days preceding such
date of determination, such weighed average to be calculated based on the daily
trading volume of the common stock as reported on the Nasdaq Stock Market (or
such other market or exchange on which such common stock is listed or quoted)
during such period, and (ii) in the case of property other than cash or
publicly-traded securities, the fair market value of such property on such date
of determination as determined in good faith by a majority of the Supervisory
Board (Aufsichtsrat) of the Purchaser; provided, however, if the Company
disputes such determination, then the fair market value shall be as determined
by two Investment Banks, with one Investment Bank to be selected by each of the
Company and the Purchaser for such purpose. Each such Investment Bank shall
determine the fair market value and shall deliver its written valuation to the
Company and the Purchaser within thirty (30) days after selection. In the event
that such Investment Banks do not agree on the fair market value, the fair
market value shall be the average of the two valuations, except that if the
higher of the two valuations is greater than twice the lower valuation, the
Investment Banks shall select another Investment Bank of similar qualifications
who shall determine the fair market value independently of such selection in
accordance with the procedures specified in the foregoing sentence. None of the
Company, the Purchaser or the initial Investment Banks shall provide the third
Investment Bank with information regarding the valuation of the initial
Investment Banks. The valuation of the third Investment Bank shall be
arithmetically averaged with the two prior valuations and the valuation farthest
from the average of the three valuations shall be disregarded. The fair market
value shall be the average of the two remaining valuations. The Company and the
Purchaser shall each pay one-half of the expense of the valuation.

    "Non-Voting Convertible Securities" shall mean any securities of the Company
that are convertible into, exchangeable for or otherwise exercisable to acquire
Voting Stock of the Company, including convertible securities, warrants, rights
or options to purchase Voting Stock of the Company.

    "Opposed Tender Offer" shall mean a Third Party Tender Offer pursuant to
which the Board of Directors of the Company, pursuant to Rule 14e-2 of the rules
and regulations promulgated under the Exchange Act, has publicly published, sent
or given to security holders of the Company a statement disclosing that the
Company recommends rejection of the Third Party Tender Offer.

    "Open Market Transaction" shall mean resales on the open market through
unsolicited broker's transactions or through transactions directly with a market
maker in which the market maker is not

3

--------------------------------------------------------------------------------

soliciting purchasers of the shares on behalf of the Purchaser, its Affiliates,
or any 13G Group of which Purchaser or any Affiliate of Purchaser is a party on
the Nasdaq National Market or such other exchange or public quotation system
upon which the Company Common Stock trades.

    "person" shall mean an individual, corporation, partnership, limited
liability company, association, trust, or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

    "Purchaser Controlled Entity" shall mean an entity of which the Purchaser
collectively owns not less than a majority of the outstanding voting power
entitled to vote in the election of directors of such entity (or, in the event
the entity is not a corporation, the governing members, board or other similar
body of such entity).

    "Rights Plan" shall mean the Preferred Stock Rights Agreement, dated as of
June 18, 2001, between Commerce One, Inc., a Delaware corporation and Fleet
National Bank, as amended from time to time, or any successor thereto, or any
other stockholder rights plan (commonly referred to as a "poison pill") adopted
by the Company.

    "Rule 144" shall mean Rule 144 as promulgated under the Securities Act.

    "SEC" shall mean the U.S. Securities and Exchange Commission.

    "Securities Act" shall mean the Securities Act of 1933, as amended.

    "Shares" shall mean the shares of Company Common Stock held by Purchaser as
of the date of this Agreement and the shares of Company Common Stock sold by the
Company to Purchaser on the date hereof or hereafter (including without
limitation the shares sold pursuant to the Share Purchase Agreement) together
with all securities of Company issued with respect to such shares pursuant to
the reorganization of the Company into a holding company structure, stock
splits, stock dividends and similar events.

    "Standstill Limit" shall mean 23% of the Total Current Voting Power of the
Company, as the same may be adjusted in accordance with the provisions of this
Agreement or by the written agreement of the parties hereto.

    "Standstill Period" shall mean the period beginning on the date hereof and
ending on the occurrence of a Standstill Termination Event.

    "Standstill Reinstatement Event" shall mean the occurrence of the withdrawal
or termination (including, without limitation, as a result of a temporary
restraining order or an injunction issued by a governmental entity) of a
Competitor Offer prior to the third anniversary of the date of this Agreement.

    "Standstill Revised Limit" shall mean the percentage of the Total Current
Voting Power of the Company represented by all Voting Stock held by Purchaser as
of the occurrence of a Standstill Reinstatement Event.

    "Standstill Termination Event" shall mean the earliest to occur of the
following: (i) a Change in Control of the Company (other than a Change in
Control of the Company involving the Purchaser or any Affiliate of the Purchaser
or a 13D Group of which Purchaser or any Affiliate of Purchaser is a member),
(ii) a Competitor Offer or (iii) the third anniversary of the date of this
Agreement, provided, however, that upon a Standstill Reinstatement Event, the
Standstill Termination Event triggered by a Competitor Offer shall not be deemed
to have occurred and the Standstill Period shall be deemed to be reinstated so
long as no other Standstill Termination Event shall have occurred and, provided,
further, that if upon a Standstill Reinstatement Event the Standstill Revised
Limit is greater than the Standstill Limit, then the Standstill Revised Limit
and not the Standstill Limit shall thereafter be deemed the Standstill Limit for
all purposes hereunder.

4

--------------------------------------------------------------------------------

    "Strategic Alliance Agreement" shall mean the Strategic Alliance Agreement
dated September 18, 2000 among the Company, Purchaser and SAPMarkets, Inc., as
amended to date and as may be amended hereafter, and any successor or
replacement agreement.

    "Strategic Alliance Agreement Termination" shall mean the expiration or
sooner termination of the Strategic Alliance Agreement in accordance with its
terms, other than a termination by the Company due to a material breach by
Purchaser.

    "Third Party Tender Offer" shall mean a bona fide public tender offer
subject to the provisions of Regulation 14D of the rules and regulations
promulgated under the Exchange Act when first commenced within the meaning of
Rule 14d-2(a) of the rules and regulations promulgated under the Exchange Act,
by a person or 13D Group (which is not made by and does not include any of the
Company, the Purchaser or any Affiliate of the Purchaser) to purchase or
exchange for cash or other consideration any Voting Stock and which consists of
an offer to acquire more than 50% of the Total Current Voting Power of the
Company.

    "Total Current Voting Power" shall mean, with respect to any entity, at the
time of determination of Total Current Voting Power, the total number of votes
which may be cast in the election of members of the board of directors of the
corporation if all securities entitled to vote in the election of such directors
are present and voted (or, in the event the entity is not a corporation, the
governing members, board or other similar body of such entity).

    "Total Shares" shall mean the number of shares of Company Common Stock
Beneficially Owned by the Purchaser on the date of this Agreement plus all
shares of Company Common Stock that the Purchaser acquires Beneficial Ownership
of on the date hereof or hereafter (as adjusted for reorganizations, stock
splits, stock dividends and similar events).

    "Transfer" shall mean any direct or indirect sale, transfer, pledge,
contract to sell, sale of any option or contract to purchase, purchase of any
option or contract to sell, grant of any option, right or warrant to purchase,
transfer of the economic risk of ownership of, or other disposition.

    "Transfer Ceiling" shall be equal to 10% of the Shares commencing on the
Closing Date, shall increase to 30% of the Shares commencing on the first
anniversary of the Closing Date and shall further increase to 50% of the Shares
commencing on the second anniversary of the Closing Date.

    "Transfer Restriction Termination Date" shall mean the earlier of (i) the
date a Change of Control of the Company occurs, (ii) the date of a Strategic
Alliance Agreement Termination or (iii) the third anniversary of the date of
this Agreement.

    "Voting Stock" shall mean shares of the Company Common Stock and any other
securities of the Company having the ordinary power to vote in the election of
members of the Board of Directors of the Company.

    "Written Approval" shall mean a certificate signed by the Secretary of the
Company evidencing Board Approval.

    "13D Group" means any group of persons that would be required under
Section 13(d) of the Exchange Act, and the rules and regulations promulgated
thereunder, to file a statement on Schedule 13D or Schedule 13G with the SEC as
a "person" within the meaning of Section 13(d)(3) of the Exchange Act if such
group Beneficially Owned Voting Stock representing more than 5% of any class of
Voting Stock then outstanding.

5

--------------------------------------------------------------------------------


ARTICLE II
STANDSTILL OBLIGATIONS AND TRANSFER RESTRICTIONS


    2.1  The Purchaser's Standstill Obligations.  

    (a) During the Standstill Period, none of Purchaser, any Purchaser
Controlled Entity, Affiliate of Purchaser or any 13D Group of which Purchaser or
any of its Affiliates is a member shall, without first obtaining Written
Approval, directly or indirectly, acquire or Beneficially Own Voting Stock in
excess of the Standstill Limit or authorize or make a tender offer, exchange
offer or other offer to acquire Voting Stock, if the effect of such acquisition
would be to increase the percentage of Total Current Voting Power of the Company
represented by all Voting Stock Beneficially Owned by Purchaser, any Purchaser
Controlled Entity or Affiliate of Purchaser (and any 13D Group of which
Purchaser or any of its Affiliates is a party) to more than the Standstill
Limit.

    (b) Purchaser shall not be deemed to have violated its covenants under this
Section 2.1 solely by virtue of (and only to the extent of) any increase in the
aggregate percentage of the Total Current Voting Power of the Company
represented by Voting Stock Beneficially Owned by Purchaser, its Purchaser
Controlled Entities, or its Affiliates if such increase is the result of a
recapitalization of the Company, a repurchase of securities by the Company or
other actions taken by the Company or any of its Affiliates that have the effect
of reducing the Total Current Voting Power of the Company.

    (c) During the Standstill Period, Purchaser shall promptly (and in no case
later than 10 calendar days after such event) notify the Company in writing if
the aggregate Beneficial Ownership of Voting Stock of Purchaser and its
Purchaser Controlled Entities and Affiliates (and any 13D Group of which
Purchaser or any of its Affiliates is a party) exceeds the aggregate Beneficial
Ownership of Voting Stock specified in Purchaser's most recent prior notice to
the Company under this Section 2.1(c) (or if no such notice has yet been given,
the aggregate Beneficial Ownership of Voting Stock purchased pursuant to the
Purchase Agreement together with the Purchaser's aggregate Beneficial Ownership
of Voting Stock as represented and warranted by Purchaser in the Share Purchase
Agreement) by more than 1% of the outstanding Voting Stock. Such notice shall
specify the amount of Voting Stock Beneficially Owned by Purchaser and its
Purchaser Controlled Entities and Affiliates (and any 13D Group of which
Purchaser or any its Affiliates is a party) as of the date of the notice.
Notwithstanding any provision of this Section 2.1(c) to the contrary, the
provisions of this Section 2.1(c) requiring notice to the Company shall be
deemed satisfied by the delivery by Purchaser to the Company of any Schedule 13D
or Schedule 13G filed by Purchaser with respect to the Voting Stock (or any
amendment thereto) provided that such Schedule 13D or Schedule 13G specifies
Purchaser's aggregate Beneficial Ownership of Voting Stock.

    (d) During the Standstill Period, Purchaser and its Purchaser Controlled
Entities and Affiliates (and any 13D Group to which Purchaser and its Affiliates
is party) shall not, without first obtaining Written Approval, solicit or
participate in any solicitation of proxies with respect to any Voting Stock, nor
shall they seek to advise or influence any person with respect to the voting of
any Voting Stock (other than as otherwise provided or contemplated by this
Agreement).

    (e) During the Standstill Period, neither Purchaser or any of its Purchaser
Controlled Entities or Affiliates (nor any 13D Group of which Purchaser or any
of its Affiliates is party) shall, without first obtaining Written Approval,
deposit any Voting Stock in a voting trust or, except as otherwise provided or
contemplated herein, subject any Voting Stock to any arrangement or agreement
with any third party with respect to the voting of such Voting Stock.

    (f)  During the Standstill Period, neither Purchaser nor any of its
Purchaser Controlled Entities or Affiliates shall, without first obtaining
Written Approval, join a 13D Group (other than a group comprising solely
Purchaser and its Affiliates) for the purpose of acquiring, holding, voting or
disposing of Voting Stock or Non-Voting Convertible Securities.

6

--------------------------------------------------------------------------------

    (g) During the Standstill Period, neither Purchaser nor any of its Purchaser
Controlled Entities or Affiliates (nor any 13D Group of which Purchaser or any
of its Affiliates is party) shall, without first obtaining Written Approval,
act, alone or in concert with others, directly or indirectly, to seek, or state
any intention to seek, amendment and rescission of this Agreement or make any
proposal to amend, support any proposal to amend or rescind, or publicly comment
on any proposal to amend or rescind, the Rights Plan, in the case of each
proposal, that is not recommended for approval by the Company's Disinterested
Directors.

    (h) During the Standstill Period, neither Purchaser nor any of its Purchaser
Controlled Entities or Affiliates (nor any 13D Group of which Purchase or any of
its Affiliates is party) shall, without first obtaining Written Approval, act,
alone or in concert with others, directly or indirectly, to publicly state its
intention or desire to acquire the Company or all or a material portion of
assets of the Company (including, without limitation, upon expiration of the
Standstill Period), engage in transaction that would result in a Change of
Control of the Company (including, without limitation, upon expiration of the
Standstill Period) or take any other action which would otherwise be prohibited
under this Section 2.1.

    (i)  During the Standstill Period, neither Purchaser nor any of its
Purchaser Controlled Entities or Affiliates (nor any 13D Group of which
Purchaser or any of its Affiliates is party) shall, without first obtaining
Written Approval, otherwise act, alone or in concert with others, to seek
control the management, Board of Directors or policies of the Company.

    (j)  Nothing contained in this Section 2.1 shall prevent the Purchaser from
(i) making an offer to the Board of Directors to acquire additional shares of
Company Common Stock, provided, however, that such offer is made on a
confidential basis and would not reasonably be expected to require the Company
to make public disclosure of such offer and (ii) from speaking in the ordinary
course with other stockholders of the Company, so long as Purchaser complies
with the other provisions of this Section 2.1.

    2.2  The Purchaser's Transfer Restrictions.  

    (a) Purchaser shall not (and shall cause any Purchaser Controlled Entity not
to), until the Transfer Restriction Termination Date, Transfer any Shares
except:

     (i) to the Company;

    (ii) to a Purchaser Controlled Entity so long as such Purchaser Controlled
Entity agrees, by executing a counterpart to this Agreement, to (A) hold such
Shares subject to all of the provisions of this Agreement as if it were the
Purchaser, and (B) promptly transfer such Shares to Purchaser or another
Purchaser Controlled Entity if, prior to the six year anniversary of the Closing
Date, it ceases to be a Purchaser Controlled Entity;

    (iii) in response to a bona fide public tender offer or exchange offer
subject to Regulation 14D or Rule 13e-3 of the rules and regulations promulgated
under the Exchange Act for cash or other consideration that is made by or on
behalf of the Company;

    (iv) in response to a Third Party Tender Offer with respect to which the
Board of Directors of the Company shall have recommended to the stockholders of
the Company that they accept such offer pursuant to Rule 14d-9 of the rules and
regulations promulgated under the Exchange Act and shall have not withdrawn such
recommendation prior to such transfer;

    (v) in response to an Opposed Tender Offer, provided, however, that
Purchaser's tender of shares into such Opposed Tender Offer is expressly
conditioned upon receipt by the person making such Opposed Tender Offer of valid
tenders which are not revoked or withdrawn as of the "scheduled expiration date"
as set forth in the bidder's offer to purchaser or other disclosure pursuant to
Item 1004(a)(1)(iii) of Regulation M-A of the rules and regulations promulgated
by

7

--------------------------------------------------------------------------------

the SEC, or any extension of such scheduled expiration or the expiration of any
"subsequent offering period" as set forth in Rule 14d-11 of the rules and
regulations promulgated under the Exchange Act, as the case may be, of shares of
Voting Stock representing at least fifty-one percent (51%) of the Total Current
Voting Power of the Company by persons other than the Purchaser, any Purchaser
Controlled Entity, its Affiliates and any 13D Group of which Purchaser or any of
its Affiliates is party.

    (vi) in connection with a Change in Control of the Company that has received
Board Approval.

   (vii) in a Transfer that (A) when taken together with all prior Transfers of
Shares by Purchaser and its Affiliates does not exceed the Transfer Ceiling then
applicable; (B) is made in compliance with Rule 144 of the rules and regulations
promulgated under the Securities Act, pursuant to an effective registration
statement filed with the SEC, or pursuant to any other transaction in which the
Company has received an opinion of counsel reasonably acceptable to the Company
that an exemption from registration is available; and (C) is made without public
disclosure other than as may be required pursuant to Rule 144 of the rules and
regulations promulgated under the Securities Act, pursuant to disclosure
requirements of Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder, or under other applicable law, in each case solely to
the minimum extent required under such rule, regulation or law, in the
Purchaser's reasonable judgment.

    (b) Other than Transfers of the type described in Section 2.2(a)(i) through
Section 2.2(a)(vi) hereof, Purchaser shall not (and shall cause any Purchaser
Controlled Entity not to), until the 54 month anniversary of the Closing Date,
Transfer any Shares to any Person or 13D Group in a transaction other than an
Open Market Transaction hereunder without first offering such Shares to the
Company on the following terms and conditions:

     (i) The Purchaser shall give prior written notice (the "Transfer Notice")
to the Company in writing of its intention to Transfer Shares, specifying the
name of the proposed purchaser or transferee, the number of Shares proposed to
be the subject of such Transfer, the proposed price therefor and the other
material terms upon which such disposition is proposed to be made.

    (ii) The Company shall have the right, exercisable by written notice given
by the Company to Purchaser within ten (10) business days after receipt of such
Transfer Notice (the "Response Notice"), to purchase all, but not less than all,
of the Shares specified in such Transfer Notice for cash at the price per share
specified in the Transfer Notice or, if consideration other than cash is
specified in the Transfer Notice, in an amount equal to the Fair Market Value of
such non-cash consideration. Such right shall not be conditional upon the
Company having sufficient financing, at the time the right arises, to purchase
the Shares; provided, however, in any event the Company is required to obtain
such financing within the time period set forth in Section 2.2(b)(iii).

    (iii) If the Company exercises its right of first refusal hereunder, the
closing of the purchase of the Shares with respect to which such right has been
exercised (the "First First Refusal Closing") shall take place within
twenty-five (25) business days after the Company delivers the Response Notice to
the Purchaser or, if later due to the need to determine the Fair Market Value of
any non-cash consideration, within five (5) business days of such determination
of the Fair Market Value of any non-cash consideration. Upon exercise of its
right of first refusal, the Company and Purchaser shall be legally obligated to
consummate the purchase and sale contemplated thereby and shall use their
respective best efforts to secure any approvals required in connection
therewith.

    (iv) If the Company does not exercise its right of first refusal hereunder
within the time specified for such exercise in Section 2.2(b)(ii), the Purchaser
shall be free, during the sixty

8

--------------------------------------------------------------------------------

(60) business day period following the expiration of such time for exercise, to
Transfer or tender for Transfer those Shares specified in such Transfer Notice
with respect to which the Company has not exercised its first refusal rights
(but not less than the total number of Shares specified in the Transfer Notice)
to the proposed purchaser or transferee specified in such Transfer Notice and on
terms not significantly less favorable to the Purchaser than the terms specified
in such Transfer Notice.

    (v) The Company may assign its right of first refusal under this
Section 2.2(b) to any other person or persons except a Purchaser Competitor,
provided such persons or persons have the financial ability to complete such
purchase, as determined by the Company and Purchaser, each with good faith and
in the exercise of its reasonable business discretion. In the event that the
Company assigns its right of first refusal under this Section 2.2(b)(v) to any
person or persons, such persons or person exercise the right to purchase Shares
from the Purchaser pursuant to Section 2.2(b)(ii) and Section 2.2(b)(iii) and
such person or persons breaches their obligation to purchase such Shares from
Purchaser, the Purchaser may Transfer such Shares in accordance with
Section 2.2(b)(iv); provided, however, that in such case the sixty (60) day
period shall run from the date of the breach.

    (c) Other than Transfers of the type described in Section 2.2(a)(i) through
Section 2.2(a)(vi), Purchaser shall not (and shall cause any Purchaser
Controlled Entity not to), from the Closing Date until the sixth anniversary of
the Closing Date, Transfer any of Shares to any person or 13D Group of which
Purchaser has knowledge, after reasonable inquiry, is a Company Competitor
(other than through Open Market Transactions).

    (d) Other than Transfers of the type described in Section 2.2(a)(i) through
Section 2.2(a)(vi) hereof, until the third anniversary of the Closing Date,
Purchaser shall not (and shall cause any Purchaser Controlled Entity not to)

     (i) Transfer in one or a series of Open Market Transactions (A) more than
five percent (5%) of the Shares in any single five (5) consecutive trading day
period, or (B) more than two percent (2%) of the Shares in any single trading
day;

    (ii) Transfer more than fifty percent (50%) of the Shares in any six month
period in Open Market Transactions, or Transfer any Shares in a Transfer which
is not an Open Market Transaction unless the transferee agrees to be bound by
the restrictions set forth in this Section 2.2(d)(ii); or

    (iii) Transfer any Shares to any Person or 13D Group of which Purchaser has
knowledge, after reasonable inquiry, will hold (including the Shares to be
received in the transfer) more than ten percent (10%) of the Current Voting
Power of the Company (other than through Open Market Transactions); provided,
however, the restrictions set forth in this Section 2.2(d)(iii) shall not apply
following a Strategic Alliance Agreement Termination that occurs prior to the
third anniversary of the Closing Date.

    (e) During the pendency of a Competitor Offer, (i) the restrictions on
Transfer set forth in Section 2.2(a) and Section 2.2(d) hereof shall be
suspended and (ii) the time period for the Company to provide a Response Notice
pursuant to Section 2.2(b)(ii) shall be reduced to five (5) business days after
receipt of the Transfer Notice and the time period for the First Refusal Closing
shall be reduced to fifteen (15) business days after the Company delivers the
Response Notice to Purchaser.

    (f)  Any attempted Transfer of any of the Total Shares by a Purchaser, a
Purchaser Controlled Entity or any other person that is a party to this
Agreement that is not in compliance with this Section 2.2, shall be null and
void ab initio.

9

--------------------------------------------------------------------------------

    2.3  Company Notice to Purchaser.  In the event that, during the Standstill
Period, the Company's Board of Directors resolves to seek a potential acquiror
of the Company, and directs the Company's executive officers to seek offers from
multiple (three or more) potential acquirors, the Company shall within five
(5) days of such resolution give written notice of the Company's intention to
seek offers for the acquisition of the Company. Such notice shall be kept
confidential by Purchaser pursuant to the terms of the Confidentiality
Agreement.


ARTICLE III
VOTING OBLIGATIONS


    3.1  The Purchaser's Voting Obligations.  

    (a) During the Standstill Period, Purchaser shall take such action as may be
required so that all Voting Stock Beneficially Owned by Purchaser (and shall
cause any Voting Stock Beneficially Owned by a Purchaser Controlled Entity and
shall use commercially reasonable efforts to cause any Voting Stock Beneficially
Owned by an Affiliate of Purchaser or any 13D Group of which Purchaser or any
Affiliate of Purchaser is a party) is voted or cast in the same manner and
proportion as the votes cast by the holders of Voting Stock other than
Purchaser, any Purchaser Controlled Entity, any Affiliate of Purchaser and any
13D Group of which Purchaser or any Affiliates of Purchaser is a party, with
respect to (i) nominees to the Board of Directors of the Company, and (ii) any
proposal of a stockholder of the Company to amend or rescind the Rights Plan or
this Agreement.

    (b) During the Standstill Period, Purchaser, as a holder of Voting Stock,
shall be present, in person or by proxy, (and shall cause any Purchaser
Controlled Entity holding Voting Stock to be so present and shall use
commercially reasonable efforts to cause its Affiliates holding Voting Stock and
any 13D Group of which Purchaser or any Affiliate of Purchaser is a party and
which holds Voting Stock to be so present) at all meetings of stockholders of
the Company so that all shares of Voting Stock Beneficially Owned by such
Persons may be counted for purposes of determining the presence of a quorum at
such meetings.

    (c) During the Standstill Period, in connection with any merger,
consolidation or other reorganization which is approved by the Company's Board
of Directors which is proposed to be accounted for as a pooling-of-interests
transaction, Purchaser hereby covenants to enter into (and to cause any
Purchaser Controlled Corporation to enter into and to use commercially
reasonable efforts to cause any Affiliate of Purchaser and any 13D Group of
which Purchaser or any Affiliate of Purchaser is a party to enter into) a
standard pooling affiliate lock-up agreement if requested by the Company and if
required to maintain pooling-of-interests treatment with respect to such
transaction (based upon the recommendation of an independent accounting firm
retained by either the Company or the potential acquiror of the Company).


ARTICLE IV
MISCELLANEOUS


    4.1  Governing Law; Jurisdiction and Venue.  

    (a) This Agreement is to be construed in accordance with and governed by the
internal laws of the State of Delaware without giving effect to any choice of
law rule that would cause the application of the laws of any jurisdiction other
than the internal laws of the State of Delaware to the rights and duties of the
parties.

10

--------------------------------------------------------------------------------

    (b) Any legal action or other legal proceeding relating to this Agreement or
the enforcement of any provision of this Agreement may be brought or otherwise
commenced in any state or federal court located in the State of Delaware. Each
party to this Agreement:

     (i) expressly and irrevocably consents and submits to the jurisdiction of
each state and federal court located in the State of Delaware (and each
appellate court located in the State of Delaware in connection with any such
legal proceeding, including to enforce any settlement, order or award;

    (ii) agrees that each state and federal court located in the State of
Delaware shall be deemed to be a convenient forum; and

    (iii) waives and agrees not to assert (by way of motion, as a defense or
otherwise), in any such legal proceeding commenced in any state or federal court
located in the State of Delaware, any claim that such party is not subject
personally to the jurisdiction of such court, that such legal proceeding has
been brought in an inconvenient forum, that the venue of such proceeding is
improper or that this Agreement or the subject matter hereof or thereof may not
be enforced in or by such court.

    (c) Each party hereto agrees to the entry of an order to enforce any
resolution, settlement, order or award made pursuant to this Section 4.1 by the
state and federal courts located in the State of Delaware and in connection
therewith hereby waives, and agrees not to assert by way of motion, as a
defense, or otherwise, any claim that such resolution, settlement, order or
award is inconsistent with or violative of the laws or public policy of the laws
of the State of Delaware or any other jurisdiction.

    4.2  Survival.  The representations, warranties, covenants and agreements
made herein shall survive any investigation made by Purchaser and the closing of
the transactions contemplated by the Purchase Agreement.

    4.3  Assignment.  Except as expressly provided in this Agreement, no party
may assign either this Agreement or any of its rights, interests, or obligations
hereunder without the prior written approval of the other parties; provided,
however, that Purchaser may, without the prior written approval of the Company,
assign this Agreement and its rights and obligations hereunder in connection
with a transfer of any Voting Stock as provided in Section 2.2 hereof and,
provided, further, the parties agree that, in the event that the reorganization
of Commerce One into a holding company structure is consummated, New Commerce
One Holding (as the publicly-traded holding company of Commerce One) shall
without any further action of the parties automatically assume all of Commerce
One's rights and obligations hereunder and, except as the context requires
otherwise, all references herein to Commerce One shall be deemed to be
references to New Commerce One Holding. Except as expressly provided herein, any
assignment of rights or delegation of duties under this Agreement by a party
without the prior written consent of other parties shall be void ab initio.
Subject to this Section 4.3, this Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

    4.4  Third Party Beneficiaries.  This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and,
except as expressly provided herein, are not for the benefit of, nor may any
provision hereof or thereof be enforced by, any other Person.

    4.5  Entire Agreement; Amendment.  This Agreement and the agreements
referred to herein constitute the full and entire understanding and agreement
between the parties with regard to the subject hereof, and no party shall be
liable or bound to any other party in any manner by any warranties,
representations or covenants except as specifically set forth herein and in the
agreements referred to herein. Except as expressly provided herein, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge or termination is sought.

11

--------------------------------------------------------------------------------

    4.6  Notices, etc.  All notices and other communications required or
permitted hereunder shall be made in the manner and to the addresses set forth
in the Purchase Agreement.

    4.7  Delays or Omissions.  Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to a party under this
Agreement shall impair any such right, power or remedy nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.

    4.8  Expenses.  Except as otherwise specifically provided herein, the
Company and Purchaser shall bear their own expenses incurred with respect to
this Agreement and the transactions contemplated hereby.

    4.9  Specific Performance.  The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific intent or were otherwise breached.
It is accordingly agreed that the parties shall be entitled to an injunction or
injunctions, without bond, to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which they may be entitled by law or
equity, and any party sued for breach of this Agreement expressly waives any
defense that a remedy in damages would be adequate.

    4.10  Stop Transfer Orders; Legends.  The stock certificates representing
the Shares shall bear legends, and be subject to stop transfer orders as
provided in the Purchase Agreement.

    4.11  Further Assurances.  The parties hereto shall do and perform or cause
to be done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments or documents as any
other party may reasonably request from time to time in order to carry out the
intent and purposes of this Agreement and the consummation of the transactions
contemplated hereby. Neither the Company nor Purchaser shall voluntarily
undertake any course of action inconsistent with satisfaction of the
requirements applicable to them set forth in this Agreement and each shall
promptly do all such acts and take all such measures as may be appropriate to
enable them to perform as early as practicable the obligations herein and
therein required to be performed by them.

    4.12  Facsimile; Counterparts.  This Agreement may be executed by facsimile
and in any number of counterparts, all of which together shall constitute one
and the same instrument. This Agreement shall become effective when one or more
counterparts have been signed by each of the parties hereto and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart.

    4.13  Severability.  In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided, however, that no such severability shall be
effective if it materially changes the economic impact of this Agreement on any
party.

    4.14  Interpretation.  

    (a) The various section headings are inserted for purposes of reference only
and shall not affect the meaning or interpretation of this Agreement or any
provision hereof. The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such terms.

    (b) Each party hereto acknowledges that it has been represented by competent
counsel and participated in the drafting of this Agreement, and agrees that any
applicable rule of construction to

12

--------------------------------------------------------------------------------

the effect that ambiguities are to be resolved against the drafting party shall
not be applied in connection with the construction or interpretation of this
Agreement.

    (c) When a reference is made in this Agreement to a Section, Exhibit or
Schedule, such reference shall be to a Section of, Exhibit to or Schedule to
this Agreement unless otherwise indicated.

    (d) When a reference is made to a statute, rule, regulation or form, such
reference shall be deemed to be a reference to such statute, rule, regulation or
form as it may, from time to time, be in effect, amended, or superceded by a
successor statute, rule, regulation or form.

    4.15  Attorneys' Fees.  In any action at law or suit in equity in relation
to this Agreement, the prevailing party in such action or suit shall be entitled
to receive a reasonable sum for its attorneys' fees and all other reasonable
costs and expenses incurred in such action or suit.

[The remainder of this page intentionally left blank]

13

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

    COMMERCE ONE, INC.
 
 
By:
/s/ PETER F. PERVERE   

--------------------------------------------------------------------------------

Name: Peter F. Pervere
Title: Senior Vice President and Chief Financial Officer
 
 
NEW COMMERCE ONE HOLDING, INC.
 
 
By:
/s/ PETER F. PERVERE   

--------------------------------------------------------------------------------

Name: Peter F. Pervere
Title: Senior Vice President and Chief Financial Officer
 
 
SAP AG
 
 
By:
/s/ WERNER BRANDT   

--------------------------------------------------------------------------------

Name: Werner Brandt
Title:
 
 
By:
/s/ MICHAEL JUNGE   

--------------------------------------------------------------------------------

Name: Michael Junge
Title: General Counsel

[Signature page to Amended and Restated Standstill and Stock Restriction
Agreement]

--------------------------------------------------------------------------------



QuickLinks


TABLE OF CONTENTS
AMENDED AND RESTATED STANDSTILL AND STOCK RESTRICTION AGREEMENT
ARTICLE I DEFINITIONS
ARTICLE II STANDSTILL OBLIGATIONS AND TRANSFER RESTRICTIONS
ARTICLE III VOTING OBLIGATIONS
ARTICLE IV MISCELLANEOUS
